


Exhibit 10.1
July 9, 2007


Interdom Partners
Commercial Cartage, Inc.
Pride Logistics, L.L.C.
c/o Interdom Partners
11800 S. 75th Avenue
Suite 2N
Palos Heights, IL 60463
Attention:  Richard K. Rudie


Dear Rick:
 
Reference is hereby made to that certain Asset Purchase Agreement dated as of
June 6, 2007 by and among Comtrak Logistics, Inc., a Delaware corporation, Hub
City Terminals, Inc., a Delaware corporation, Interdom Partners, a general
partnership organized under the laws of Illinois, Commercial Cartage, Inc., a
Nevada corporation (the “Company”), Pride Logistics, L.L.C., an Illinois limited
liability company, and the other parties signatory thereto (the
“Agreement”).  Each capitalized term used but not defined herein has the meaning
assigned thereto in the Agreement.
 
Purchasers and Sellers hereby agree to terminate the Agreement as of the date
hereof in accordance with Section 11.1(a) of the Agreement.
 
Please acknowledge your agreement with the above by executing this letter where
indicated below.
 
COMTRAK LOGISTICS, INC.
 
By:  /s/ David P. Yeager
 
Title:  CEO
 


 
HUB CITY TERMINALS, INC.
 
By:  /s/ David P. Yeager
 
Title:  CEO
 


 

      
        
      
      
              
    






 


 
Acknowledged and agreed.
 
INTERDOM PARTNERS
 
By:           Interdom, Inc.
Its:           General Partner
 
By:           /s/ Richard K. Rudie

                         Richard K. Rudie, President
 
COMMERCIAL CARTAGE, INC.
 
By:           /s/ Richard K. Rudie
                Richard K. Rudie, President
 
 
PRIDE LOGISTICS, L.L.C.
 
By:           Bogfid, Inc.
 
By:           /s/ Richard K. Rudie
            Richard K. Rudie, President

 

